503 U.S. 257 (1992)
PFZ PROPERTIES, INC.
v.
RODRIGUEZ et al.
No. 91-122.
United States Supreme Court.
Argued February 26, 1992.
Decided March 9, 1992.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIRST CIRCUIT
Thomas Richichi argued the cause for petitioner. With him on the briefs were Albert J. Beveridge III, Kathryn E. Szmuszkovicz, and José Luis Novas-Dueño. 
Vanessa Ramirez-Kausz, Assistant Solicitor General of Puerto Rico, argued the cause for respondents. With her on the brief were Jorge E. Perez-Diaz, Attorney General, and Anabelle Rodriguez-Rodriguez, Solicitor General.[*]
Per Curiam.
The writ of certiorari is dismissed as improvidently granted.
NOTES
[*]   Briefs of amici curiae urging reversal were filed for the Institute for Justice by William H. Mellor III, Clint Bolick, and Jonathan W. Emord;  for the Pacific Legal Foundation by Ronald A. Zumbrun, Edward J. Connor, Jr., and Timothy A. Bittle; and for the Washington Legal Foundation et al. by Charles T. Smith II, Steven A. Loewy, Daniel J. Popeo, John C. Scully, and Richard A. Samp.

Briefs of amici curiae urging affirmance were filed for the State of Maryland et al. by J. Joseph Curran, Jr., Attorney General of Maryland, Carmen M. Shepard and Andrew H. Baida, Assistant Attorneys General, Robert A. Butterworth, Attorney General of Florida, and Michael E. Carpenter, Attorney General of Maine; for the Council of State Governments et al. by Richard Ruda, Michael G. Dzialo, and Donald B. Ayer;  and for the Municipal Art Society of New York, Inc., by William E. Hegarty, Michael S. Gruen, Philip K. Howard, Norman Marcus, and Philip Weinberg.